DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's response submitted May 16, 2022, has been received.  The amendment of claims 5 and 11, is acknowledged.
EXAMINER’S AMENDMENT
Election/Restrictions
This application is in condition for allowance except for the presence of claim 19 directed to Invention II was non-elected without traverse.  Accordingly, claim 19 has been cancelled.
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: the present application relates in general to a piezoelectric actuator including a vibration plate, a first piezoelectric body, a second piezoelectric body, a first electrode, second electrode, an intermediate electrode, an intermediate trace, a second trace, and a first trace.
The cited art, U.S. Patent Pub. 2009/0026887 (“Fujii”) in view of U.S. Patent Pub. 2009/0244214 (“Fujita”), discloses a similar piezoelectric actuator also including a vibration plate, a first piezoelectric body, a second piezoelectric body, a first electrode, second electrode, an intermediate electrode, an intermediate trace, a second trace, and a first trace.  However, the cited art does not appear to explicitly disclose an intermediate trace connected to the intermediate electrode on the intermediate surface and drawn out to one side in a first direction, which is orthogonal to the thickness direction, beyond the first piezoelectric body and the second piezoelectric body; a first trace overlapping with the intermediate trace in the thickness direction at a position at the one side in the first direction with respect to the first piezoelectric body and the second piezoelectric body, and being conducted with the intermediate trace; and a second trace overlapping with the intermediate trace in the thickness direction at a position at the one side in the first direction with respect to the first piezoelectric body and the second piezoelectric body, and being conducted with the intermediate trace.  Thus, the specific structural and electrical connections between the traces and electrodes as required by the claims is not provided by the cited art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911. The examiner can normally be reached M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICA S LIN/            Primary Examiner, Art Unit 2853